DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-9 is the inclusion of steps of placing an atomic absorber in a bias field within a vapor cell of an optically pumped magnetometer; generating a zeroing field to cancel the bias field within the vapor cell of the optically pumped magnetometer; activating a pump light source of the optically pumped magnetometer to initiate optical pumping; deactivating the pump light source of the optically pumped magnetometer to finish the optical pumping; disengaging the zeroing field within the vapor cell of the optically pumped magnetometer; activating a probe light source of the optically pumped magnetometer; and measuring a total field within the vapor cell.  This in combination with the rest of the limitations of the claims is found in all of claims 1-9, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 10-15 is the inclusion of a vapor cell, at least one light source, and zeroing coils of a system.  The vapor cell contains an atomic absorber.  The at least one light source generates a pump light through the vapor cell; generates a probe light through the vapor cell.  The zeroing coils zero a bias field within the vapor cell.  This in combination with the rest of the limitations of the claims is found in all of claims 10-15, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 16-20 is the inclusion of an optically pumped magnetometer having a vapor cell configured to contain an atomic absorber; at least one light source in optical communication with the vapor cell; means for providing a bias field within the vapor cell; and means for inducing a zeroing field within the vapor cell positioned sufficiently relative to the vapor cell to zero the bias field upon inducing the zeroing field.  This in combination with the rest of the limitations of the claims is found in all of claims 16-20, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852